  Case 1:19-cr-00068-TSK-MJA Document 18 Filed 11/12/19 Page 1 of 1 PageID #: 62


                         UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF WEST VIRGINIA
                                                         FiLED
  UNITED STATES OF AMERICA,                             NOV 1 ~ 2019
                                                   U S. DISTRICT COURT-WVND
                                                      WHEELING, WV 26003
                                                     Criminal No.      1:19-cr-000(jS


                                                     Violations:       18 U.S.C.   § 7(3)   ~ \ (Di
  JAMES DEAN ODENEAL,                                                  18 U.S.C.   § 1112
                              Defendant.




                                           INFORMATION

       The United States Attorney charges that:

                                            COUNT ONE

                                       (Voluntary Manslaughter)

       On or about August 7, 2014, in Preston County, West Virginia, within the Northern Judicial

District of West Virginia, defendant JAMES DEAN ODENEAL, at the United States Penitentiary at

Hazelton, West Virginia, within the Special Maritime and Territorial Jurisdiction of the United States,

on land acquired for the use of the United States and under its jurisdiction, upon a sudden quarrel and

heat of passion knowingly did knowingly kill Steven Wilson Sorey, by stabbing him, in violation of Title

18, United States Code, Sections 7(3), and 1112.




                                                             WILL M POWELL.


                                                             United States Attorney

                                                             STEPHEN L. VOGRIN
                                                             Assistant United States Attorney
